     Case 6:19-cv-01343-KHV-GEB Document 190 Filed 06/23/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

Blaine Franklin Shaw, et al.

                        Plaintiffs,

v.                                                 Case No. 6:19-CV-01343

Herman Jones, in his official capacity as
the Superintendent of the Kansas
Highway Patrol, et al.,

                        Defendants.

Mark Erich, et al.

                        Plaintiffs,

v.                                                 Case No. 20-CV-01067

Herman Jones, in his official capacity as
the Superintendent of the Kansas
Highway Patrol, et al.,

                        Defendants.



                         MOTION TO ALTER AND AMEND
      Defendants Brandon Millan and Douglas Schulte move the Court to Alter

and Amend its Order (ECF No. 187) denying his motion for summary judgment.

They request the following relief:

      1.     That the Court review and consider the reply in support of summary

judgment filed on their behalf on June 23, 2021.




                                        1
     Case 6:19-cv-01343-KHV-GEB Document 190 Filed 06/23/21 Page 2 of 4




      2.     That the Court reconsider the arguments presented, and hold that

summary judgment is proper against the Mr. Bosire’s claims under the doctrine of

qualified immunity.

      3.     Alternatively, that the Court make findings and conclusions of law.

      The following is presented in support of this motion:

      1.     This motion is made under Fed. R. Civ. P. 59(e) and/or D. Kan. Local

Rule 7.3(b) for the need to correct clear error or prevent manifest injustice.

      2.     The Court entered the following order:

      ORDER overruling [143] Motion For Summary Judgment Against
      The Plaintiff Shaws’ Claims for substantially the reasons stated in
      [178] Memorandum In Opposition To Defendant's Motion For
      Summary Judgment Against B. Shaw and S. Shaw's Claims.
      Signed by District Judge Kathryn H. Vratil on 6/22/2021.

ECF No. 187.

      3.     McMillan ‘s and Schulte’s motions for summary judgment were

filed on April 23, 2021. ECF No. 143. Plaintiffs’ filed a response on June 4,

2021. ECF No. 178.

      4.     Under D. Kan. Local Rule 6.1(d)(2), McMillan and Schulte were to

file any reply on or before June 18, 2021. However, by counsel’s error, the

reply was not filed on that date, and no extension for of the deadline was

requested until after the deadline expired. Counsel misremembered that the

federal deadline for a reply was 21 days [the state court rule], not 14 days.

The Court’s order came to counsel’s attention on June 23, 2021. He filed the


                                          2
     Case 6:19-cv-01343-KHV-GEB Document 190 Filed 06/23/21 Page 3 of 4




reply in support of summary judgment on that date. A motion the reply to file

out-of-time was also filed on June 23, 2021.

      5.     It appears that McMillan’s and Schulte’s motions for summary

judgment may have been denied because of their counsel’s failure to timely

file a reply in support of the motion.

      6.     Otherwise, as the authorities and information in the reply filed

today shows, denial of the motion was, respectfully, improper.

      7.     In any event, the Court should exercise its discretion to make

findings and conclusions of law. While findings and conclusions of law are not

required when summary judgment is denied, see Fed.R.Civ.P. Rule 52(a)(3),

the Court’s findings and conclusions would be helpful here for two reasons.

First, they would be helpful to the appellate court in making clear the basis for

the trial court's decision if an interlocutory appeal is sought. Second, the

Court’s conclusions of law and identification of any jury question will be

needed to properly instruct the jury at trial. See Cavanaugh v. Woods Cross

City, 718 F.3d 1244, 1256 (10th Cir. 2013).




                                         3
     Case 6:19-cv-01343-KHV-GEB Document 190 Filed 06/23/21 Page 4 of 4




                                         Respectfully submitted,

                                         OFFICE OF ATTORNEY GENERAL
                                         DEREK SCHMIDT

                                         s/ Arthur S. Chalmers
                                         Arthur S. Chalmers, KS S. Ct. #11088
                                         Assistant Attorney General
                                         120 SW 10th Ave., 2nd Floor
                                         Topeka, Kansas 66612
                                         Ph: (785) 368-8426
                                         Fax: (785) 291-3707
                                         Email: art.chalmers@ag.ks.gov
                                         Attorneys for Defendants

                            CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of April 2021, I electronically filed the

foregoing with the Clerk by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.

                                         s/ Arthur S. Chalmers




                                              4
